DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 03/02/2022 was entered with pending Claims 1-4, 7-11, 14-18 and cancelled Claims 5-6, 12-13, and 19-20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
constructing, by the device, a point transformation relationship between the to-be-tracked image block and the reference image block based on a position relationship between the plurality of to-be-tracked points and a position relationship between the plurality of reference points, the plurality of to-be-tracked points comprising upper left corner and lower right corner points of the 2Application No. 17/005,796Attorney Docket No. 514935.5000647 to-be-tracked image block, and the plurality of reference points comprising upper left corner and lower right corner points of the plurality of reference image blocks, by: calculating, by the device, a midpoint of a bottom edge of the to-be-tracked image block based on the upper left corner and lower right corner points of the to-be-tracked image block, to obtain a to-be-tracked midpoint, calculating, by the device, center points of the plurality of reference image blocks based on the upper left corner and lower right corner points of the plurality of reference image blocks, to obtain a plurality of reference center points, mapping, by the device, the to-be-tracked midpoint to the reference image according to a preset coordinate axis transformation formula, to obtain a mapped midpoint, and constructing, by the device, the point transformation relationship between the mapped midpoint and the plurality of reference center points;
Claims 2-4, 7 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 8 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
construct a point transformation relationship between the to-be-tracked image block and the reference image block based on a position relationship between the plurality of to-be-tracked points and a position relationship between the plurality of reference points, the plurality of to-be-tracked points comprising upper left corner and lower right corner points of the to-be-tracked image block, and the plurality of reference points comprising upper left corner and lower right corner points of the plurality of reference image blocks, by: calculating a midpoint of a bottom edge of the to-be-tracked image block based on the upper left corner and lower right corner points of the to-be-tracked image block, to obtain a to-be-tracked midpoint, calculating center points of the plurality of reference image blocks based on the upper left corner and lower right corner points of the plurality of reference image blocks, to obtain a plurality of reference center points, mapping the to-be-tracked midpoint to the reference image according to a preset coordinate axis transformation formula, to obtain a mapped midpoint, and constructing the point transformation relationship between the mapped midpoint and the plurality of reference center points, 
Claims 9-11, 14 are dependent upon Claim 8 and are therefore allowable.

Independent Claim 15 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
constructing a point transformation relationship between the to-be-tracked image block and the reference image block based on a position relationship between the plurality of to-be- tracked points and a position relationship between the plurality of reference points, the plurality of to-be-tracked points comprising upper left corner and lower right corner points of the to-be- tracked image block, and the plurality of reference points comprising upper left corner and lower right corner points of the plurality of reference image blocks, by: calculating a midpoint of a bottom edge of the to-be-tracked image block based on the upper left corner and lower right corner points of the to-be-tracked image block, to obtain a to-be-tracked midpoint, calculating center points of the plurality of reference image blocks based on the upper left corner and lower right corner points of the plurality of reference image blocks, to obtain a plurality of reference center points, mapping the to-be-tracked midpoint to the reference image according to a preset coordinate axis transformation formula, to obtain a mapped midpoint, and constructing the point transformation relationship between the mapped midpoint and the plurality of reference center points;
Claims 16-18 are dependent upon Claim 15 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667